DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 5A-5D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10, and 11
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10 and 11 depend from indefinite claim 7 and are considered to be equally indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10, 11, 13, 18, 19, 22, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 1643572 to Black.
Regarding claim 1, Black discloses an apparatus for axially anchoring a tool downhole in a well casing, the apparatus comprising: an anchor 13 configured to be disposed in, and actuatably and rotatably engaged with, the casing C; and a rotatable tool 11 being configured to be disposed within the casing; whereby the anchor, when rotatably engaged with the casing, prevents movement of the rotatable tool in the axial direction whilst allowing for rotation of the tool about the axial direction (figs. 1-3; page 2, lines 98-110).
Regarding claim 2, the apparatus of claim 1, wherein the rotatable tool 11 is connected below the anchor 13 in the axial direction (figs. 1-3).
Regarding claim 3, the apparatus of claim 1, wherein the anchor and the rotatable tool are rotationally locked to one another (page 4, lines 37-59).
claim 6, the apparatus of claim 1, wherein the anchor comprises a plurality of extendable casing engagement blocks 33 (figs. 1-3).
Regarding claim 7, as best understood with respect to the 112 rejection above, the apparatus of claim 6, wherein the blocks are actuatable from a retracted position in which the blocks are substantially housed within a body 16 (fig. 1) to an actuated position in which the blocks extend radially from the body (fig. 2).
Regarding claim 8, the apparatus of claim 6, wherein the plurality of blocks are disposed circumferentially around the anchor in at least one plane perpendicular to the axial direction, each plane comprising at least two blocks (figs. 2 and 4).
Regarding claim 10, the apparatus of any of claims 7, wherein the blocks are biased towards the retracted position (page 2, lines 116-121).
Regarding claim 11, the apparatus of any of claims 7, wherein the body comprises at least one opening 37/40 through which the plurality of blocks extends through in the actuated position (figs. 1-2).
Regarding claim 13, the apparatus of any of claims 6, wherein the blocks comprise at least one engagement wheel rotatably mounted thereto in a plane perpendicular to the axial direction, the at least one wheel being configured to rotatably engage with the inner surface of the casing (figs. 1-3).
Regarding claim 18, the apparatus of any of claims 13, wherein a wheel on each of the plurality of blocks is axially aligned with at least one other wheel on another block (figs. 2 and 4).
Regarding claim 19, the apparatus of claim 1, wherein the rotatable tool is a casing cutter 20 for cutting through the casing (figs. 1-3).
claim 22, a drillstring 60 comprising the apparatus of claim 1, wherein the drillstring extends downwardly from a rig or vessel, and wherein rotation of the drillstring drives the apparatus into simultaneous rotation (page 3, lines 122-129; page 4, lines 37-42).
Regarding claim 23, the drillstring of claim 22, configured to allow fluid to pass down therethrough to engage the apparatus (figs. 1-3 show the drillstring as being an open tubular, as is known in the art, which is clearly capable of allowing fluid to pass through).

Claim(s) 1-xx is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 6668930 to Hoffman.
Regarding claim 1, Hoffman discloses an apparatus for axially anchoring a tool downhole in a well casing, the apparatus comprising: an anchor 230 configured to be disposed in, and actuatably and rotatably engaged with, the casing 110; and a rotatable tool 220 being configured to be disposed within the casing; whereby the anchor, when rotatably engaged with the casing, prevents movement of the rotatable tool in the axial direction whilst allowing for rotation of the tool about the axial direction (figs. 7A-7D; col. 8, lines 6-37).
Regarding claim 3, the apparatus of claim 1, wherein the anchor and the rotatable tool are rotationally locked to one another (they both rotate when rotated by the motor 210).
Regarding claim 4, as best understood with respect to the 112 rejection above, the apparatus of claim 1, wherein the anchor is arranged to be actuated into rotatable engagement with the casing by a fluid (col. 8, lines 15-17).
Regarding claim 6, the apparatus of claim 1, wherein the anchor comprises a plurality of extendable casing engagement blocks 233 (figs. 4-5).
claim 7, as best understood with respect to the 112 rejection above, the apparatus of claim 6, wherein the blocks are actuatable from a retracted position in which the blocks are substantially housed within a body 232 (fig. 5) to an actuated position in which the blocks extend radially from the body (fig. 7B).
Regarding claim 8, the apparatus of claim 6, wherein the plurality of blocks are disposed circumferentially around the anchor in at least one plane perpendicular to the axial direction, each plane comprising at least two blocks (figs. 4-5).
Regarding claim 10, the apparatus of any of claims 7, wherein the blocks are biased towards the retracted position (col. 8, lines 63-67).
Regarding claim 11, the apparatus of any of claims 7, wherein the body comprises at least one opening 237 through which the plurality of blocks extends through in the actuated position (figs. 4-5).
Regarding claim 13, the apparatus of any of claims 6, wherein the blocks comprise at least one engagement wheel 231 rotatably mounted thereto in a plane perpendicular to the axial direction, the at least one wheel being configured to rotatably engage with the inner surface of the casing (figs. 4-7B).
Regarding claim 17, the apparatus of any of claim 13, wherein the engagement of the wheels with the casing forms a groove 703 in the casing, whereby the wheel may freely rotate against the casing in a plane of the groove whilst preventing movement of the wheels in the axial direction (figs. 7B-7D).
Regarding claim 18, the apparatus of any of claims 13, wherein a wheel on each of the plurality of blocks is axially aligned with at least one other wheel on another block (figs. 4-7B).
claim 19, the apparatus of claim 1, wherein the rotatable tool 220 is a casing cutter for cutting through the casing (figs. 7C-7D).
Regarding claim 20, the apparatus of claim 19, wherein the casing cutter comprises a plurality of blades 230, the blades being hydraulically actuatable into contact with the casing (col. 8, lines 38-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of US 20140196953 to Chitwood et al.
Hoffman teaches the wheels/blocks from claim 6 above, wherein the wheels expand the casing at point 703, but it is not explicitly taught that they are disposed in more than one plane 
Chitwood teaches expansion wheels similar to that of Hoffman, wherein they are disposed in more than one plane perpendicular to the axial direction, and preferably in at least two planes perpendicular to the axial direction (fig. 10).  It would have been obvious to one of ordinary skill in the art, having the teachings of Hoffman and Chitwood before him prior to the effective filing date of the claimed invention, to modify the anchor tool taught by Hoffman to include the two sets of wheels/blocks in two planes of Chitwood, in order to obtain the predictable result of merely duplicating parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of US 20050126251 to Oosterling et al.
Hoffman teaches the wheels from claim 13 above, wherein the wheels expand the casing at point 703, but the material for the wheels is not explicitly stated.
Oosterling teaches an apparatus that expands casing similar to that of Hoffman, where the expansion device is made of tungsten carbide (paragraph 0086).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use tungsten carbide as taught by Oosterling as the material for the wheels of Hoffman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because tungsten carbide was a well-known material for casing expansion tools because it is harder than the material being expanded as taught by Oosterling. 

Claims 24, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claims 24 and 27, Black teaches the drillstring from claim 22 above, but does not specifically teach that there is a length compensating device and/or a surface heave compensator.  However, it is noted that Black teaches that the casing being cut is in a generic oil well.  It would have been obvious to one of ordinary skill in the art that the oil well is a subsea well, as particularly taught by AAPA (paragraph 0002).  One would have been motivated to have the oil well of Black be a subsea well because AAPA states that it is commonplace to perform cutting operations, such as Black’s, in subsea wells (paragraphs 0002-0003).
AAPA goes on to further teach that these cutting operations in subsea wells require a length compensating device and/or a surface heave compensator (paragraphs 0004-0010).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a length compensating device and/or a surface heave compensator as taught by AAPA above the apparatus of Black. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because LCDs like this were a well-known means for compensating for the length changes on a moving vessel above a subsea oil well as taught by AAPA. 
Regarding claim 28, Black teaches a method of anchoring a tool downhole within a casing C of an oil well comprising the steps of: providing: a drillstring 60 extending downwardly from a rig or vessel; an actuatable anchor 13 rotatably mounted on the drillstring; and a rotatable tool 11 disposed on the drillstring; locating the tool in a desired position downhole within the casing; actuating the anchor into rotatable engagement with the casing; and actuating the tool; whereby the anchor prevents axial movement of the actuated tool (see figs. 1-3 and the rejections of the apparatus claims under 35 USC 102 above).  Black teaches a generic oil well, thus it is not specifically taught that the oil well is a subsea well.
paragraphs 0002-0003).  It would have been obvious to one of ordinary skill in the art, having the teachings of Black and AAPA before him prior to the effective filing date of the claimed invention, to modify the oil well taught by Black to be a subsea well of AAPA, in order to obtain the predictable result of cutting the subsea casing with the specific tool of Black.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3674